Mr. JUSTICE STOUDER delivered the opinion of the court: Defendant, Michael J. McCabe, pleaded guilty to the offense of unlawful possession of a controlled substance. The plea was the result of negotiations with the State’s Attorney and the Circuit Court of Peoria County sentenced defendant to a term of from one to five years in the penitentiary in accord with the terms of the plea agreement. As a part of the plea agreement, it was stipulated and understood the defendant did not waive his constitutional objection to Ill. Rev. Stat. 1967, ch. 37, secs. 702 — 2 and 702 — 7, Defendant was seventeen years of age at the time of the commission of the offense. On this appeal he argues the classification in the aforementioned sections of the statute which describe as juveniles females who have not reached the age of eighteen and males who have not reached the age of seventeen, is violative of the Illinois Constitution of 1970, Bill of Rights, secs. 2 and 18. Subsequent to the filing of briefs in this case and the oral arguments, People v. McCalvin (Oct. 1,1973), 55 Ill.2d 161, upheld the constitutionality of the statute and its classification, thereby holding adversely to the contention made by the defendant on this appeal. For the foregoing reason, the judgment of the Circuit Court of Peoria County is affirmed. Judgment affirmed. DIXON and SCOTT, JJ., concur.